Cornell, J.
An offer of judgment, pursuant to Gen. St. c. 66, § 241, to be of any effect upon the recovery of costs occasioned by the trial, must be made and served ten days before the commencement of the trial. The plaintiff is entitled to the full period of ten days in which to accept or reject the offer, and, in case of acceptance, to give notice thereof. Pomeroy v. Hulin, 7 How. Pr. 161. In ascertaining this period, the day of service of the offer must be excluded, (Gen. St. c. 66, § 68,) and the trial must be *62regarded as a single point of time identical with its commencement. The offer in this case was served March 2d, and the trial of the action regularly commenced on the 12th of the same month. As the plaintiff had the whole of this latter day in which to decide upon the question of acceptance or rejection, and, in case of acceptance, to give notice thereof, it follows that the offer came too late to be effectual for any purpose.
Judgment affirmed.